Case 5:19-cm-00110-ELW Documenti1_ Filed 10/28/19 Page 1 of 15 PagelD #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant :

 

 

DIs T
UNITED STATES DISTRICT COURT FILED RKANSas
for th
izstesn Distried oliakasnaes = OCT 28 2019
Fayetteville Division By GLAS F. YOUNG, Cat
Deputy Cher
In the Matter of the Search of ) fe.
) Case No. IG CU HO
Premises located at )
82 Pleasant Street )
West Fork, Arkansas 72774 )

4

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe property to
be searched and give its location): SEE ATTACHMENT "A".

located in the Western District of Arkansas, there is now concealed (identify the person or describe the property to be seized):
SEE ATTACHMENT "B"

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

ra | evidence of a crime;
| contraband, fruits of crime, or other items illegally possessed;

a property designed for use, intended for use, or used in committing a crime;

CL] ‘a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. 2251 Sexual Exploitation of Children via Production of Child Pornography
18 U.S.C. 2252A Possession/Distribution of Child Pornography

The application is based on these facts:

= Continued on the attached sheet.

LC Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the am

Applicant's signature

Kevin Sears, Task Force Office HSI

 

- : Printed name and title
Sworn to before me and signed in my presence. hal A WW '
Date: October agen 2019 .
Judge's signature
City and state: Fayetteville, Arkansas Erin L. Wiedemann, Chief United States Magistrate Judge

 

Printed name and title
Case 5:19-cm-00110-ELW Document1_ Filed 10/28/19 Page 2 of 15 PagelD #: 2

ATTACHMENT A
DESCRIPTION OF PROPERTY TO BE SEARCHED

Any and all structures and outbuildings to include vehicles located on the property or arriving on
the property and curtilage of 82 Pleasant Street, West Fork, Arkansas 72774 (the “SUBJECT
PREMISES”), more particularly described as a single family dwelling. The premises is a red brick
home with a green roof and a wooden front deck with the number 82 attached to the deck. The
front door faces the south.

 
Case 5:19-cm-00110-ELW Document1_ Filed 10/28/19 Page 3 of 15 PagelD #: 3

ii.

iii.

iv.

ATTACHMENT B
ITEMS TO BE SEARCHED FOR AND SEIZED

 

Images of child pornography, including any and all digital images stored on

devices capable of such, and files containing images of child pornography in any
form wherever it may be stored or found including, but not limited to:

any and all computer hardware and software capable of storing, accessing,
sending or receiving digital information, computer system, computer tablet, smart
phones, micro SD cards, and related peripherals, or any other device capable of
accessing the internet and/or storing digital data; tapes, cassettes, cartridges,
streaming tape, commercial software and hardware, internal or external storage
devices, computer disks, disk drives, monitors, computer printers, modems, tape
drives, disk application programs, data disks, system disk operating systems,
magnetic media floppy disks, hardware and software operating manuals, tape
systems and hard drive and other computer related operation equipment, digital
cameras, scanners, computer photographs, Graphic Interchange formats and/or
photographs, undeveloped photographic film, slides, and other visual depictions
of such Graphic Interchange formats (including, but not limited to, JPG, GIF, TIF,
AVI, and MPEG), and any electronic data storage devices including, but not
limited to cellular telephones, hardware, software, diskettes, backup tapes, CD-
ROMS, DVD, Blue Ray players, Flash memory devices, and other storage
mediums; any input/output peripheral devices, including but not limited to
passwords, data security devices and related documentation, and any
hardware/software manuals related to or used to: visually depict child
pornography; contain information pertaining to the interest in child pornography;
and/or distribute, receive, or possess child pornography, or information pertaining
to an interest in child pornography, or information pertaining to an interest in
child pornography;

any and all applications (apps) contained on any electronic device, books and
magazines, digital or otherwise, containing visual depictions of minors engaged in
sexually explicit conduct or involving the physical description of sexual activity
involving minors .

originals, copies, and negatives of visual depictions of minors engaged in sexually

_explicit conduct, as defined in 18 U.S.C. § 2256; and

motion pictures, films, videos, film negatives, digital or print copies, and other
recordings of visual depictions of minors engaged i in sexually explicit conduct, as
defined in 18 U.S.C. § 2256;

b. induration or correspondence pertaining to the possession, receipt or distribution of
visual depictions of minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256,
that were transmitted or received using computer or any internet capable device, or any other
Case 5:19-cm-00110-ELW Document1 Filed 10/28/19 Page 4 of 15 PagelD #: 4

facility or means of interstate or foreign commerce, common carrier, or the U.S. mail including,
but not limited to:

i. envelopes, letters, electronic mail, chat logs, and electronic messages, establishing
possession, access to, or transmission through interstate or foreign commerce,
including by United States mail or by computer, of visual depictions of minors
engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

ii. books, records, and any other written or digital information bearing on the
production, reproduction, receipt, shipment, orders, requests, trades, purchases, or
transactions of any kind involving the transmission through interstate or foreign
commerce including by United States mail or by computer of any visual depiction
of minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256;

c. Any and all credit card information including but not limited to bills and payment records

for subscription to internet or non internet based companies allowing access to images of minors

engaging in sexually explicit activities, or reflecting the purchase of or access to any material
_ related to child pornography ;

d. Any and all correspondence pertaining to the possession, receipt or distribution of visual
depictions of minors engaged in sexually explicit conduct, as defined in Title 18, United States
Code, Section 2256 whether transmitted or received using computer, a facility or means of
interstate commerce, common carrier, or mail.

e. Any and all computer-related documentation to include written, recorded, printed, or
electronically stored material which explains or illustrates how to configure or use computer
hardware, software, or other related items. In addition to passwords, to include alphanumeric
strings, pass-phrases, password files, and similar decryption codes necessary to access data that
is encrypted or otherwise inaccessible.

f. Any and all security devices, to include physical keys, encryption devices, "dongles", and
similar physical items needed to gain access to associated computer hardware. In addition,
peripherals, equipment that send data to, or receive data from, computer hardware, but do not
normally store user data, such as keyboards, mice, printers, scanners, plotters, video display
monitors, modems, cables, and certain types of facsimile machines.

g. Any and all address books, names, and lists of names and addresses of minors visually
depicted while engaged in sexually explicit conduct, as defined in Title 18, United States Code,
Section 2256. :

h. Any and all diaries, notebooks, notes and any other electronic records reflecting personal
contact and any other activities with minors visually depicted while engaged in sexually explicit
conduct, as defined in Title 18, United States Code, and Section 2256.

k. In searching the data, the computer personnel may copy all of the data contained in the
computer equipment and storage devices. In doing so, the search is authorized to allow the
Case 5:19-cm-00110-ELW Document1i_ Filed 10/28/19 Page 5 of 15 PagelD #: 5

computer personnel to recover and examine: all images contained upon any seized device
wherever they may be found, a search of unallocated spaces for images related to child
pornography, a search to identify Peer-to-Peer programs, a search of terms related to child
pornography, and any other search and examination that would reveal the existence of child
pornography on the seized item including deleted, hidden, accessing applications (apps), and/or
encrypted data. Emails, data files, and any other electronic information related to the ownership
of the seized electronic media may be copied, imaged and examined during purposes of
conducting the forensic examination. .
Case 5:19-cm-00110-ELW Document1_ Filed 10/28/19 Page 6 of 15 PagelD #: 6

ATTACHMENT C

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS

STATE OF ARKANSAS

ss AFFIDAVIT

COUNTY OF WASHINGTON

\

Affidavit in Support of Application for Search Warrant

I, Kevin Sears, a TFO with Homeland Security lnyestigations (HSI), being duly sworn,

depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a Task Force Officer (TFO) with the Department of Homeland Security,
Homeland Security Investigations (“HSI”), currently assigned to the Assistant Special Agent in
Charge Office in Fayetteville, Arkansas. I have been so employed with Washington County
Sheriff's Office since January, 2007. As part of my daily duties as an HSI TFO, I investigate
criminal violations relating to child exploitation and child pornography including violations
pertaining to the illegal production, distribution, online enticement, transportation, receipt and
possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2251A, 2422(b), 2252(a) and
2252A. Ihave received training in the area of child pornography and child exploitation, and have
had the opportunity to observe and review numerous examples of child pornography (as defined
in 18 U.S.C. § 2256) in all forms of media including computer media. This Affidavit is being
submitted based on information from my own investigative efforts as well as information obtained
from others ‘tio have investigated this matter and/or have personal knowledge of the facts herein.

2. This Affidavit is being submitted in support of an application for a search warrant
Case 5:19-cm-00110-ELW Document1_ Filed 10/28/19 Page 7 of 15 PagelD #: 7

for the premises located at 82 Pleasant Street in West Fork, Arkansas 72774 the “SUBJECT
PREMISES”. As such, it does not include all of the information known to me as part of this

investigation, but only information sufficient to establish probable cause for the requested search

warrant.
Statutory Authority
3. This investigation concerns alleged violations of Title 18, United States Code,

Sections 2252 and 2252A, relating to material involving the sexual exploitation of minors, which
has been defined in Title 18 U.S.C. 2256, as an individual nies 18 years of age.

a. Under 18 U.S.C. Section 2252(a)(1) (transportation), 2252(a)(2) (receipt and
distribution), and 2252(a)(4)(B) and 2252A(a)(5)(B) (possession), it is a federal crime for any
person to transport, distribute, receive, and possess child pornography, as that term is defined by
federal law. Further under 18 U.S.C. Section 2253(a)(3), a person who is convicted of an offense
under 18 U.S.C. Section 2252 or 2252A, shall forfeit to the United States such person’s interest in
any property, real or personal, used or intended to be used to commit or to promote the commission
of such offense.

Computers and Child Pornography
4, Based upon my knowledge, training, and experience in child exploitation and child
pornography investigations, and the experience and training of other law enforcement officers with
whom I have had discussions, I know that computers and computer technology have revolutionized
the way in which child pornography is produced, distributed and utilized. Prior to the advent of
. computers and the Internet, child pornography was produced using cameras and film, resulting in
either still photographs or mmvied The photographs required darkroom facilities and a significant

amount of skill in order to develop ad reproduce the images. As a result, there were definable
Case 5:19-cm-00110-ELW Document1 Filed 10/28/19 Page 8 of 15 PagelD #: 8

costs involved with the production of pornographic images. To distribute these images on any
scale also required significant resources. The photographs themselves were somewhat bulky and
required secure storage to prevent exposure to the itl The distribution of these wares was
accomplished through a combination of personal contacts, mailings, and telephone calls, and
compensation for these wares would follow the same paths. More recently, through the use of
computers and the Internet, distributors of child pornography use membership-base/subscription-
based websites to conduct business, allowing them to remain relatively anonymous.

3. In addition, based upon my own knowledge, training, and experience in child
exploitation and child pornography investigations, and the experience and training of other law
siforiement officers with whom I have had discussions, I know that the development of computers
has also revolutionized the way in which those who seek out child pornography are able to obtain
this material. Computers serve four basic functions in connection with child pornography:
production, communication, stiibagon: and storage. More specifically, the development of
computers has changed the methods used by those who seek to obtain access to child pornography
in these ways. |

6. Producers of child pornography can now produce both still and moving images
directly from a common video or digital camera. The camera is attached, using a device such as a
cable, or digital images are often uploaded from the camera’s memory card, directly to the
a Images can then be stored, manipulated, transferred, or printed directly from the
computer. Images can be edited in ways similar to how a photograph may be altered. Images can
be lightened, darkened, cropped, or otherwise manipulated. As a result of this technology, it is _

‘relatively inexpensive and technically easy to produce, store, and distribute child pornography. In
Case 5:19-cm-00110-ELW Documenti1_ Filed 10/28/19 Page 9 of 15 PagelD #: 9

addition, there is an added benefit to the pornographer in that this method of production does not
leave as large a trail for law enforcement to follow.

7. The Internet allows any computer to connect to another computer. By connecting
to a host computer, electronic contact can be made to literally millions of computers around the
world. A host computer is one that is attached to a network and serves many users. Host computers
are sometimes ‘operated by commercial Internet Service Providers (ISPs) which allow subscribers
to dial a Heal number and connect to a network which is, in turn, connected to the host systems.
Host computers, including ISPs, allow e-mail service between subscribers and sometimes between
their own subscribers and those of other networks. In addition, these service providers act as a
gateway for their subscribers to the Internet or the World Wide Web.

8. The Internet allows users, while still maintaining anonymity, to easily locate (i)
other individuals with similar interests in child pornography; and (ii) websites that offer images of
child pornography. Those who seek to obtain images or videos of child pornography can use
standard Thternet connections, such as those provided by business, universities, and government
agencies, to communicate with each other and to distribute child pornography. These
communication links allow contacts around the world as easily as calling next door. Additionally,
these communications can be quick, relatively secure, and as anonymous as desired. All of these
advantages, whriah promote anonymity for both the distributor and recipient, are well known and
are the foundation of transactions involving those who wish to gain access to child pornography
over the Internet. Sometimes the only way to identify both parties and verify the transportation of
child pornography over the Internet is to examine the recipient’s computer, including the Internet

history and cache to look for “footprints” of the websites and images accessed by the recipient. '
Case 5:19-cm-00110-ELW Document1 Filed 10/28/19 Page 10 of 15 PagelD #: 10

9. The computer’s capability to store images in digital form makes it an ideal
repository for child pornography. The size of the electronic storage media (commonly referred to
as a “hard drive”) used in home computers has grown tremendously with the last several years.
Hard drives with the capacity of 160 gigabytes are not uncommon. These drives can store
thousands of images at very high resolution. Magnetic storage located in host os adds
another dimension to the equation. It is possible to use a video camera to capture an image, process
that image in a computer with a video capture board, and save that image to storage in another
country. Once this is done, there is no readily apparent evidente at the “scene of the crime.” Only
with careful laboratory examination of electronic storage devices is it possible to recreate the
evidence trail.

10. It should be noted that Internet Protocol (IP) numbers are unique identifiers leased
to internet customers by their ISP’s. Although IP numbers are capable of changing over time, only
one (1) unique IP number can be assigned to a given customer’s computer at any given time. Logs
of these leased IP’s (and their assigned customer accounts) are stored by ISP’s routinely.

11. Your Affiant knows from his own experience and the training and experience of
other law enforcement officers that Internet computers identify each other by an Internet Protocol
or IP address. These IP addresses can assist law enforcement in finding a particular computer on
the Internet. These IP addresses can typically lead the law enforcement officer to a particular
Internet service company and that company can typically identify the account that uses the address

to access the Internet.

Background Regarding SNAPCHAT

12. Based on my training and experience and what I have learned through other

sources, I know the following:
Case 5:19-cm-00110-ELW Document1 Filed 10/28/19 Page 11 of 15 PagelD #: 11

a. Snapchat is headquartered at 63 Market Street, Venice, California 90291.

b. Snapchat is a mobile phone application where users can take photos, record videos, add
text and drawings, and send them to a controlled list of recipients. These sent
photographs and videos are known as “snaps.” Users can set a time limit for how long
recipients can view their snaps with the range being between | to 10 seconds, after which

they will be hidden from the recipient’s device and deleted from Snapchat servers.

Summary of the Investigation to Date
13. In September 2019, Your Affiant received a Cyber Tip Line Report Number

52408163 from the National Center for Missing and Exploited Children (NCMEC) in reference to
media files containing what was believed to be child pornography being downloaded from
-Snapchat. The information on the suspect media containing child pornography was submitted to
the cyber tip line by Snapchat, on July 18, 2019. The incident information was categorized as
being “Apparent Child Pornography” which was viewed and identified by NCMEC on all
uploaded images. A total of 3 uploaded images of suspected child pornography was linked to the
report. |
Snapchat provided the Cyber Tip Line with the following information of the user being reported:

Incident Type: Child Pornography (possession, manufacture, and distribution)
Incident Time: July 18, 2019 at 14:07:33 UTC
Chat Service/IM Client: Snapchat

Screen/User Name: jseiman7
File name: b670ddcf-ed84-409f-8321-6ab92bc0a8d_CHAT_MEDIA_ 1555635501968. jpeg

b670ddcf-ed84-409£-8321-6ab92bc0a8d_ CHAT MEDIA 1555635499496 jpeg
Case 5:19-cm-00110-ELW Document1 Filed 10/28/19 Page 12 of 15 PagelD #: 12

b670ddcf-ed84-409f-8321-6ab92bc0a8d_CHAT MEDIA 1555635312892. jpeg
IP Address: 98.19.245.206 at 07-03-2019 17:22:38 UTC
Number of Uploaded Files: 3

14. On September 11, 2019, your Affiant viewed the suspect files and notes the

following is depicted:
File Name: b670ddcf-ed84-409f-8321-6ab924bc0a8d_CHAT_MEDIA_1555635501968.jpeg

This image depicts what is believed to be an approximate six (6) to nine (9) year old minor female
naked from the waist down and lying on her back on a bed with her legs spread open. The minor

female’s entire body can be seen with her vagina and anus exposed to the camera.

File Name: b670ddcf-ed84-409f-8321-6ab92bc0a8d_CHAT_MEDIA_ 1555635499496. jpeg
This image depicts what is believed to be an approximate six (6) to nine (9) year old minor female
‘ completely naked. She is outside in a wooded area slightly bentitng over a lawn chair, with her
backside toward the camera, and her head turned toward the camera. The minor female’s entire

body can be seen with her vagina and anus exposed to the camera.
File Name: b670ddcf-ed84-409f-8321-6ab92bc0a8d_CHAT_MEDIA_1555635312892.jpeg
This image depicts what is believed to be an approximate Four (4) to six (6) year old minor female
naked from the waist down and lying on her back on a bed with her legs over her head. The minor
female’s entire body can be seen with her vagina and anus exposed 6 the camera.

15. An Internet search on the origin of the IP address 98.19.245.206 found it to be
issued to the internet service provider Windstream. Documents received on or about September
5, 2019, from Windstream Compliance Center in reference to IP address 98.19.245.206 identified

the IP as being assigned to Beau and Megan Mosteller through an active account number of
Case 5:19-cm-00110-ELW Document1 Filed 10/28/19 Page 13 of 15 PagelID #: 13

0006819412 with a service location at 82 Pleasant Street in West Fork, AR 72774, the SUBJECT

PREMISES.

16. Your Affiant conducted Department of Homeland Security (DHS) and open source
database queries on the SUBJECT PREMISES which indicated Beau Mosteller with a date of birth
in 1993 and an Arkansas driver’s license bearing the last four digits 6949. The address associated
to the Arkansas driver’s license is listed as 82 Pleasant — West Fork, AR 72774. Property
records indicates Mosteller owns a 2001 Ford F-150 registered at 82 Pleasant Street, West Fork,
AR 72774

Conclusion

17. Necessity of On-site and Off-site examinations of entire computers or storage
media. Based on my experience and the training and experience of other agents, many of the items
sought in this Affidavit may be stored electronically. Based on my experience and consultation
with computer forensic experts, I know that electronic files can be easily moved from computer or
electronic storage medium to another computer or medium. Therefore, electronic files
downloaded to or created on one computer can be copied on or transferred to any other computer
or storage medium at the same location. In addition, based on my experience, I know that
searching computerized information for evidence of crime often requires special agents to seize
most or all of a computer system’s central processing unit (CPU), input/output peripheral devices,
related software, documentation, and data security devices, including passwords, so that a qualified
computer expert can accurately retrieve the system’s data in a laboratory or other controlled
environment. This is true because of the following:

(a) Volume of evidence: Computer storage devices such as hard disks, diskettes,
Case 5:19-cm-00110-ELW Document1 Filed 10/28/19 Page 14 of 15 PagelD #: 14

tapes and laser disks, can store the equivalent of thousands of pages of shformations: This sorting
process can take up to several months to complete, depending on the volume of data stored.
Therefore, it would also be impractical to attempt this type of data search on site.

(b) Technical requirements: Searching computer systems for criminal evidence is a highly
technical process requiring expert skill and a properly controlled environment. The vast array of
computer hardware and software available requires even computer experts to specialize in some
systems and applications, so it is difficult to know before a search which expert is qualified to
analyze the system and its data. In any event, data search protocols are exacting scientific
procedures designed to protect the integrity of the evidence and to recover even hidden, erased,
compressed, password-protected, or encrypted files. Since computer evidence is extremely
vulnerable to inadvertent or intentional destruction (both from external sources and from
destructive code embedded in the system such as a “booby trap”), a controlled environment is
essential to its complete and satiate analysis.

18. Therefore, authorization is sought in this application to seize the items set forth in
attachment “B” that are found on the premises to be searched, in order to examine those items for
evidence. If it is determined that data has been seized that does not constitute winteaes of the
crimes detailed herein, the government will return said data within a reasonable time.

19. Based on my experience and the training and experience of other agents involved
with this investigation, your affiant knows that individuals involved in the sexual exploitation of
children through child pornography almost always keep copies of their sexual explicit material.
Among the reasons copies are maintained is because child pornography is illegal to openly
purchase, and the most common enethiot of acquiring it is by trading with other people with similar

interests. It is also known that due to the inherent illegality of these sexually explicit materials,

 
Case 5:19-cm-00110-ELW Document1 Filed 10/28/19 Page 15 of 15 PagelID #: 15

they are most often kept in a place considered secure, usually a residence, to avoid detection by
law enforcement.

20. Basedon the foregoing information, probable cause exists to believe there is located
at 82 Pleasant Street, West Fork, AR 72774, the SUBJECT PREMISES, evidence of violations
of Title 18, United States Code, Section 2252, et seq. Your Affiant prays upon his honorable court
to issue a search warrant for the SUBJECT PREMISES for the items set forth in attachment “B”
(which is attached hereto and inowRaanited herein by reference), that constitute evidence, fruits,

and instrumentalities of violation of Title 18, United States Code, Section 2252, et seq.

Vi

Kevin Sears Task Force Officer
Homeland Security Investigations

Affidavit subscribed and sworn to before me this Ay day of October, 2019.

Honorable Erin L. Wiedemann
Chief United States Magistrate Judge

 
